Title: To George Washington from William Jackson, 18 July 1783
From: Jackson, William
To: Washington, George


                        
                            Sir,
                            War-Office July 18th 1783.
                        
                        I have the honor to enclose to your Excellency a late resolve of Congress. I am, with the most respectful
                            attachment, Your obedient, humble, Servant
                        
                            W. Jackson
                        
                    